Name: Commission Implementing Regulation (EU) 2019/1293 of 29 July 2019 amending Implementing Regulation (EU) No 577/2013 as regards the list of territories and third countries in Annex II and the model of animal health certificate for dogs, cats and ferrets set out in Annex IV (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  cooperation policy;  agricultural policy;  agricultural activity;  tariff policy
 Date Published: nan

 2.8.2019 EN Official Journal of the European Union L 204/3 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1293 of 29 July 2019 amending Implementing Regulation (EU) No 577/2013 as regards the list of territories and third countries in Annex II and the model of animal health certificate for dogs, cats and ferrets set out in Annex IV (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (1), and in particular Articles 13(2) and 25(2) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 577/2013 (2) provides, amongst others, for the lists of territories and third countries referred to in Article 13 of Regulation (EU) No 576/2013 and for the animal health certificate required for the non-commercial movement into a Member State of dogs, cats and ferrets from territories and third countries. (2) Implementing Regulation (EU) No 577/2013 was incorporated into the European Economic Area (EEA) Agreement by the Decision of the EEA Joint Committee No 66/2016 (3) and is fully applicable to Norway in the same manner as to the EU Member States. (3) Norway is listed in Part 1 of Annex II to Implementing Regulation (EU) No 577/2013. Decision of the EEA Joint Committee No 66/2016 regulates the non-commercial movement into a Member State of dogs, cats and ferrets from Norway. Therefore, it is necessary to delete Norway from the list of territories and third countries set out in Part 1 of Annex II to Implementing Regulation (EU) No 577/2013. (4) It is also necessary to reflect the new name of the former Yugoslav Republic of Macedonia in the list of territories and third countries set out in Part 2 of Annex II to Implementing Regulation (EU) No 577/2013. (5) Regulation (EU) No 576/2013 provides, amongst others, that dogs, cats and ferrets moved into a Member State from a territory or a third country for non-commercial purposes are to comply with any preventive health measures for diseases or infections other than rabies adopted pursuant to Article 19(1) thereof and be accompanied by an identification document in the format of an animal health certificate. Part 1 of Annex IV to Commission Implementing Regulation (EU) No 577/2013 sets out the model for the animal health certificate. (6) In addition, following the mandatory review of Commission Delegated Regulation (EU) No 1152/2011 (4), the Commission adopted Delegated Regulation (EU) 2018/772 (5) which lays down, inter alia, the rules for the categorisation of Member States, or parts thereof, in view of their eligibility to apply preventive health measures for the control of Echinococcus multilocularis infection in dogs. Delegated Regulation (EU) 2018/772 repealed Delegated Regulation (EU) No 1152/2011 with effect from 1 July 2018. (7) The list of Member States complying with the rules for categorisation laid down in Delegated Regulation (EU) 2018/772 for the whole of their territory or parts thereof is set out in the Annex to Commission Implementing Regulation (EU) 2018/878 (6). (8) It is therefore appropriate to replace the references to Delegated Regulation (EU) No 1152/2011 by references to Delegated Regulation (EU) 2018/772 and to Implementing Regulation (EU) 2018/878 in the model health certificate in Annex IV to Implementing Regulation (EU) No 577/2013. (9) Annexes II and IV to Implementing Regulation (EU) No 577/2013 should therefore be amended accordingly. (10) To avoid any disruption of movements of dogs, cats and ferrets, the use of the animal health certificates issued in accordance with Part 1 of Annex IV to Implementing Regulation (EU) No 577/2013 as amended by Commission Implementing Regulation (EU) 2016/561 (7) should be authorised until 28 February 2020. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 577/2013 is amended as follows: (1) Part 1 of Annex II is replaced by the text set out in Annex I to this Regulation. (2) Part 2 of Annex II is replaced by the text set out in Annex II to this Regulation. (3) Part 1 of Annex IV is replaced by the text set out in Annex III to this Regulation. Article 2 For a transitional period until 28 February 2020, Member States shall authorise the entry of dogs, cats and ferrets moved into a Member State from a territory or a third country for non-commercial purposes and accompanied by an animal health certificate issued not later than 31 October 2019 in accordance with the model set out in Part 1 of Annex IV to Implementing Regulation (EU) No 577/2013 as amended by Implementing Regulation (EU) 2016/561. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 November 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 178, 28.6.2013, p. 1. (2) Commission Implementing Regulation (EU) No 577/2013 of 28 June 2013 on the model identification documents for the non-commercial movement of dogs, cats and ferrets, the establishment of lists of territories and third countries and the format, layout and language requirements of the declarations attesting compliance with certain conditions provided for in Regulation (EU) No 576/2013 of the European Parliament and of the Council (OJ L 178, 28.6.2013, p. 109). (3) Decision of the EEA Joint Committee No 66/2016 of 29 April 2016 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement [2017/2017] (OJ L 300, 16.11.2017, p. 1). (4) Commission Delegated Regulation (EU) No 1152/2011 of 14 July 2011 supplementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards preventive health measures for the control of Echinococcus multilocularis infection in dogs (OJ L 296, 15.11.2011, p. 6). (5) Commission Delegated Regulation (EU) 2018/772 of 21 November 2017 supplementing Regulation (EU) No 576/2013 of the European Parliament and of the Council with regard to preventive health measures for the control of Echinococcus multilocularis infection in dogs and repealing Delegated Regulation (EU) No 1152/2011 (OJ L 130, 28.5.2018, p. 1). (6) Commission Implementing Regulation (EU) 2018/878 of 18 June 2018 adopting the list of Member States, or parts of the territory of Member States, that comply with the rules for categorisation laid down in Article 2(2) and (3) of Delegated Regulation (EU) 2018/772 concerning the application of preventive health measures for the control of Echinococcus multilocularis infection in dogs (OJ L 155, 19.6.2018, p. 1). (7) Commission Implementing Regulation (EU) 2016/561 of 11 April 2016 amending Annex IV to Implementing Regulation (EU) No 577/2013 as regards the model of animal health certificate for dogs, cats and ferrets moved into a Member State from a territory or a third country for non-commercial purposes (OJ L 96, 12.4.2016, p. 26). ANNEX I PART 1 List of territories and third countries referred to in Article 13(1) of Regulation (EU) No 576/2013 ISO code Territory or third country AD Andorra CH Switzerland FO Faeroe Islands GI Gibraltar GL Greenland IS Iceland LI Liechtenstein MC Monaco SM San Marino VA Vatican City State ANNEX II PART 2 List of territories and third countries referred to in Article 13(2) of Regulation (EU) No 576/2013 ISO code Territory or third country Included territories AC Ascension Island AE United Arab Emirates AG Antigua and Barbuda AR Argentina AU Australia AW Aruba BA Bosnia and Herzegovina BB Barbados BH Bahrain BM Bermuda BQ Bonaire, Sint Eustatius and Saba (the BES Islands) BY Belarus CA Canada CL Chile CW CuraÃ §ao FJ Fiji FK Falkland Islands HK Hong Kong JM Jamaica JP Japan KN Saint Kitts and Nevis KY Cayman Islands LC Saint Lucia MS Montserrat MK North Macedonia MU Mauritius MX Mexico MY Malaysia NC New Caledonia NZ New Zealand PF French Polynesia PM Saint Pierre and Miquelon RU Russia SG Singapore SH Saint Helena SX Sint Maarten TT Trinidad and Tobago TW Taiwan US United States of America AS  American Samoa GU  Guam MP  Northern Mariana Islands PR  Puerto Rico VI  US Virgin Islands VC Saint Vincent and the Grenadines VG British Virgin Islands VU Vanuatu WF Wallis and Futuna ANNEX III PART 1 Model animal health certificate for the non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance with Article 5(1) and (2) of Regulation (EU) No 576/2013 Text of image COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code Tel. I.6. Operator responsible for the consignmentin the EU I.7. Country of origin ISO code I.8. Region oforigin Code I.9. Country of destination ISO code I.10. Region of destination Code I.11 Place of origin I.12. Place of destination I.13. Place of loading I.14. Date of departure I.15. Means of transport I.16. Entry BIP in EU I.17. No.(s) of CITES I.18. Description of commodity I.19. Commodity code (HS code) 010619 I.20. Quantity I.21. Temperature of products I.22. Total number of packages I.23. Seal/Container No I.24. Type of packaging Text of image COUNTRY: Veterinary certificate to EU I.25. Commodities certified for: Pets I.26. For transit to 3rd Country I.27. For import or admission into EU I.28. Identification of the commodities Species Sex Colour Breed Identification number Identification system Date of birth (Scientific name) [dd/mm/yyyy] Text of image COUNTRY Non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance withArticle 5(1) and (2) of Regulation (EU) No 576/2013 Part II: Certification II. Health information II.a. Certificate reference No II.b. I, the undersigned official veterinarian (1)/veterinarian authorised by the competent authority (1) of (insert name of territory or third country) certify that: Purpose/nature of journey attested by the owner: II.1. the attached declaration (2) by the owner or the natural person who has authorisation in writing from the owner to carry out the non-commercial movement of the animals on behalf of the owner, supported by evidence (3), states that the animals described in Box I.28 will accompany the owner or the natural person who has authorisation in writing from the owner to carry out the non-commercial movement of the animals on behalf of the owner within not more than five days of his movement and are not subject to a movement that aims at their sale or a transfer of ownership, and during the non-commercial movement will remain under the responsibility of (1) either [the owner;] (1) or [the natural person who has authorisation in writing from the owner to carry out the non-commercial movement of the animals on behalf of the owner;] (1) or [the natural person designated by a carrier contracted by the owner to carry out the non-commercial movement of the animals on behalf of the owner;] (1) either [II.2. the animals described in Box I.28 are moved in a number of five or less;] (1) or [II.2. the animals described in Box I.28 are moved in a number of more than five, are more than six months old and are going to participate in competitions, exhibitions or sporting events or in training for those events, and the owner or the natural person referred to in point II.1 has provided evidence (3) that the animals are registered (1) either [to attend such event;] (1) or [with an association organising such events;] Attestation of rabies vaccination and rabies antibody titration test: (1) either [II.3. the animals described in Box I.28 are less than 12 weeks old and have not received an anti-rabies vaccination, or are between 12 and 16 weeks old and have received an anti-rabies vaccination, but 21 days at least have not elapsed since the completion of the primary vaccination against rabies carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 (4), and II.3.1 the territory or third country of provenance of the animals indicated in Box I.1 is listed in Annex II to Implementing Regulation (EU) No 577/2013 and the Member State of destination indicated in Box I.5 has informed the public that it authorises the movement of such animals into its territory, and they are accompanied by (1) either [II.3.2 the attached declaration (5) of the owner or the natural person referred to in point II.1 stating that from birth until the time of the non-commercial movement the animals have had no contact with wild animals of species susceptible to rabies;] (1) or [II.3.2 their mother, on whom they still depend, and it can be established that the mother received before their birth an anti-rabies vaccination which complied with the validity requirements set out in Annex III to Regulation (EU) No 576/2013;]] (1) or/and [II.3. the animals described in Box I.28 were at least 12 weeks old at the time of vaccination against rabies and at least 21 days have elapsed since the completion of the primary anti-rabies vaccination (4) carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 and any subsequent revaccination was carried out within the period of validity of the preceding vaccination (6); and (1) either [II.3.1 the animals described in Box I.28 come from a territory or a third country listed in Annex II to Implementing Regulation (EU) No 577/2013, either directly, through a territory or a third country listed in Annex II to Implementing Regulation (EU) No 577/2013 or through a territory or a third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013 in accordance with point (c) of Article 12(1) of Regulation (EU) No 576/2013 (7), and the details of the current anti-rabies vaccination are provided in the table below;] Text of image COUNTRY Non-commercial movement into a Member State from a territory or third country of dogs, cats or ferrets in accordance withArticle 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. (1) or [II.3.1 the animals described in Box I.28 come from, or are scheduled to transit through, a territory or third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013 and a rabies antibody titration test (8), carried out on a blood sample taken by the veterinarian authorised by the competent authority on the date indicated in the table below not less than 30 days after the preceding vaccination and at least three months prior to the date of issue of this certificate, proved an antibody titre equal to or greater than 0,5 IU/ml (9) and any subsequent revaccination was carried out within the period of validity of the preceding vaccination (6), and the details of the current anti-rabies vaccination and the date of sampling for testing the immune response are provided in the table below: Transponder or tattoo Date of vaccination [dd/mm/yyyy] Name and manufacturer of vaccine Batch number Validity of vaccination Date of the blood sampling[dd/mm/yyyy] Alphanumeric code of the animal Date of implantation and/orreading (10) [dd/mm/yyyy] From [dd/mm/yyyy] to [dd/mm/yyyy] ]] Attestation of anti-parasite treatment: (1) either [II.4. the dogs described in Box I.28 are destined for a Member State listed in the Annex to Commission Implementing Regulation (EU) 2018/878 and have been treated against Echinococcus multilocularis, and the details of the treatment carried out by the administering veterinarian in accordance with Article 6 of Commission Delegated Regulation (EU) 2018/772 (11) (12) (13) are provided in the table below.] (1) or [II.4. the dogs described in Box I.28 have not been treated against Echinococcus multilocularis (11).] Transponder or tattoo number of the dog Anti-echinococcus treatment Administering veterinarian Name and manufacturer of the product Date [dd/mm/yyyy] and time of treatment [00:00] Name in capitals, stamp and signature ]] Text of image COUNTRY Non-commercial movement into a Member State from a territoryor third country of dogs, cats or ferrets in accordance withArticle 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. Notes (a) This certificate is meant for dogs (Canis lupus familiaris), cats (Felis silvestris catus) and ferrets (Mustela putorius furo). (b) This certificate is valid for 10 days from the date of issue by the official veterinarian until the date of thedocumentary and identity checks at the designated Union travellers point of entry (available at http://ec.europa.eu/food/animal/liveanimals/pets/pointsentry_en.htm). In the case of transport by sea, that period of 10 days is extended by an additional period corresponding to the duration of the journey by sea. For the purpose of further movement into other Member States, this certificate is valid from the date of the documentary and identity checks for a total of four months or until the date of expiry of the validity of the anti-rabies vaccination or until the conditions relating to animals less than 16 weeks old referred to in point II.3 cease to apply, whichever date is earlier. Please note that certain Member States have informed that the movement into their territory of animals less than 16 weeks old referred to in point II.3 is not authorised. You may wish to inquire at http://ec.europa.eu/food/animal/liveanimals/pets/index_en.htm. Part I: Box I.5: Consignee: indicate Member State of first destination. Box I.28: Identification system: select of the following: transponder or tattoo. Identification number: indicate the transponder or tattoo alphanumeric code. Date of birth/breed: as stated by the owner. Part II: (1) Keep as appropriate. (2) The declaration referred to in point II.1 shall be attached to the certificate and comply with the model and additional requirements set out in Part 3 of Annex IV to Implementing Regulation (EU) No 577/2013. (3) The evidence referred to in point II.1 (e.g. boarding pass, flight ticket) and in point II. 2 (e.g. receipt of entry to the event, proof of membership) shall be surrendered on request by the competent authorities responsible for the checks referred to in point (b) of the Notes. (4) Any revaccination must be considered a primary vaccination if it was not carried out within the period of validity of a previous vaccination. (5) The declaration referred to in point II.3.2 to be attached to the certificate complies with the format, layout and language requirements laid down in Parts 1 and 3 of Annex I to Implementing Regulation (EU) No 577/2013. (6) A certified copy of the identification and vaccination details of the animals concerned shall be attached to the certificate. (7) The third option is subject to the condition that the owner or the natural person referred to in point II.1 provides, on request by the competent authorities responsible for the checks referred to in point (b), a declaration stating that the animals have had no contact with animals of species susceptible of rabies and remain secure within the means of transport or the perimeter of an international airport during the transit through a territory or a third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013. This declaration shall comply with the format, layout and language requirements set out in Parts 2 and 3 of Annex I to Implementing Regulation (EU) No 577/2013. Text of image COUNTRY Non-commercial movement into a Member State from a territoryor third country of dogs, cats or ferrets in accordance withArticle 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. (8) The rabies antibody titration test referred to in point II.3.1:  must be carried out on a sample collected by a veterinarian authorised by the competent authority, at least 30 days after the date of vaccination and three months before the date of import;  must measure a level of neutralising antibody to rabies virus in serum equal to or greater than 0,5 IU/ml;  must be performed by a laboratory approved in accordance with Article 3 of Council Decision 2000/258/EC (list of approved laboratories available at http://ec.europa.eu/food/animal/liveanimals/pets/approval_en.htm);  does not have to be renewed on an animal, which following that test with satisfactory results, has been revaccinated against rabies within the period of validity of a previous vaccination. A certified copy of the official report from the approved laboratory on the results of the rabies antibody test referred to in point II.3.1 shall be attached to the certificate. (9) By certifying this result, the official veterinarian confirms that he has verified, to the best of his ability and where necessary with contacts with the laboratory indicated in the report, the authenticity of the laboratory report on the results of the antibody titration test referred to in point II.3.1. (10) In conjunction with footnote (6), the marking of the animals concerned by the implantation of a transponder or by a clearly readable tattoo applied before 3 July 2011 must be verified before any entry is made in this certificate and must always precede any vaccination, or where applicable, testing carried out on those animals. (11) The treatment against Echinococcus multilocularis referred to in point II.4 must:  be administered by a veterinarian within a period of not more than 120 hours and not less than 24 hours before the time of the scheduled entry of the dogs into one of the Member States or parts thereof listed in the Annex to Implementing Regulation (EU) 2018/878;  consist of an approved medicinal product which contains the appropriate dose of praziquantel or pharmacologically active substances, which alone or in combination, have been proven to reduce the burden of mature and immature intestinal forms of Echinococcus multilocularis in the host species concerned. (12) The table referred to in point II.4 must be used to document the details of a further treatment if administered after the date the certificate was signed and prior to the scheduled entry into one of the Member States or parts thereof listed in the Annex to Implementing Regulation (EU) 2018/878. (13) The table referred to in point II.4 must be used to document the details of treatments if administered after the date the certificate was signed for the purpose of further movement into other Member States described in point (b) of the Notes and in conjunction with footnote (11). Official veterinarian/Authorised veterinarian Name (in capital letters): Qualification and title: Address Telephone: Date: Signature: Stamp: Text of image COUNTRY Non-commercial movement into a Member State from a territoryor third country of dogs, cats or ferrets in accordance withArticle 5(1) and (2) of Regulation (EU) No 576/2013 II. Health information II.a. Certificate reference No II.b. Endorsement by the competent authority (not necessary when the certificate is signed by an official veterinarian) Name (in capital letters): Qualification and title: Address Telephone: Date: Signature: Stamp: Official at the travellers point of entry (for the purpose of further movement into other Member States) Name (in capital letters): Title: Address Telephone: Email address: Date of completion of the documentary and identity checks: Signature: Stamp: